Title: To Thomas Jefferson from D. L. Morel, 12 September 1806
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            your Excellency
                            
                            philadelphia september the 12th. 1806.
                        
                        To extend the approbation of the good and wise, I always Considered as the most delicious reward, my main
                            purpose Was to necessitate it by the circulation of my work under the shield of his protection, and to silence the
                            railings of the deluding and deluded opposers to the genuine principles of the americain independence.
                        though not presumptuous enough as to believe that my doctrine applyed to every emergencies could be
                            universally adopted, being neither a legislator, nor believing that a legislator could be rightfully impowered to dictate
                            laws without the sanction of a free people; I believed, nevertheless, that, to make its Way through the minds of
                            americains, my work wanted to be circulated amongst the most unlearned and the less conversant with the elements of
                            politics. to attain so desired an aim, being by my own circumstances unfit to defray the expenses for its publication, I
                            have tryed the usual way admitted in the union, the subscription; but undermined by the proceedings of those opposed to
                            the learning of the people, easilier led astray while involved in the clouds of ignorancy; like the hursards destroying the supplies of an enemy to compell him to surrender
                            at discretion by famine, the detractors of the doctrine of the american independence remove, withdraw and obliterate as
                            much as in their power all documents offered to the people. to obviate to such a trick, I have recurred to the help of some
                            acquaintances, agreeing to answer the expences by securing them the publication; but by the unremitting endeavours of the
                            opposers, my proceedings were defeated, and I am yet reduced to recur to the long, doubtful way of subscriptions
                            protracting and may be rendering abortive a project I was led to consider of such a magnitude, conducive to the present
                            and future happiness of the union.
                        Thus such a desired, and undeserved patronage as this of your excellency; the most lenient and delicious balm
                            I was gratified with since fifteen years I am labouring under the dreadful pressure of the events destructive of all my
                            property and hope at st. Domingue, will leave me with no other choice but to more and more lament upon my disconcerted
                            project to stimulate the desire of acquirement of Knowledge, the emergency of the torpor, and the preservation of a
                            government botomed on the basis of liberty, equality, rights of man,
                            the best calculated for the prosperity of the union and the individual happiness if restored to its formerly intended
                            formation, of which it is so fast and so far deviating that the rapidity of the events will may be preclude any
                            expectation of stoping it in the brink of ruin. 
                  I have the honor to
                            be the most unbounded respect of your excellency The most humble and obedient servant
                        
                            D. L. morel
                            
                        
                    